NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 1-8, 10-11, 13-21, 23, and 46-59 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-30, 32, 35, and 39-41 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 8, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Schleicher on May 19, 2021. 

The application has been amended as follows: 

Amend claim 1:
A system for resecting a tissue mass, the system comprising: 
a surgical instrument; 
an implantable fiducial sensor having an anchor for embedding the implantable fiducial sensor within or next to the tissue mass, the implantable fiducial sensor providing a measurable signal representing position and orientation of the implantable fiducial sensor as measured within a fiducial frame of reference; 
an instrument fiducial sensor coupled to the surgical instrument and providing a measurable signal representing position and orientation of the instrument fiducial sensor as measured within the fiducial frame of reference;
a controller in communication with the implantable fiducial sensor and the instrument fiducial sensor, the controller being configured to: 

receive a tissue mass surface model of the tissue mass, wherein the tissue mass surface model is defined within a model frame of reference; 
receive a virtual margin surface model of a desired virtual margin surrounding the tissue mass surface model of the tissue mass, wherein the virtual margin surface model is defined within the model frame of reference; 
register the fiducial frame of reference and the model frame of reference to a common frame of reference; 
execute a real-time deformation algorithm 
display a real-time estimate of position and orientation of the surgical instrument relative to the moved and deformed virtual margin surface model based on: (i) the real- time measured position and orientation of the instrument fiducial sensor in the fiducial frame of reference and transformed to the common frame of reference; and (ii) the moved 

Amend claim 5: 
The system of claim 4, wherein the implantable fiducial sensor 

Amend claim 7: 
The system of claim 6, wherein the hook structure further comprises a plurality of extensions extending from a tube portion of the hook structure

CANCEL claim 12

Amend claim 19: 
The system of claim 1, further comprising:
a monitor for displaying a video overlay, the monitor in communication with the controller, the controller configured to execute a stored program to fuse an endoscopy image to a virtual endoscopy image to create the video overlay



Amend claim 25: 
A method for resection of a tissue mass inside a patient, the method comprising:
(a) embedding an implantable fiducial sensor having an anchor within or next to the tissue mass, the implantable fiducial sensor providing a measurable signal representing position and orientation of the implantable fiducial sensor as measured within a fiducial frame of reference;
(b) receiving a tissue mass surface model of the tissue mass and a virtual margin surface model of a desired virtual margin surrounding the tissue mass surface model of the tissue mass, wherein the tissue mass surface model and the virtual margin surface model are defined within a model frame of reference;
(c) inserting a surgical instrument into the patient, wherein an instrument fiducial sensor is coupled to the surgical instrument and providing a measurable signal representing position and orientation of the instrument fiducial sensor as measured within the fiducial frame of reference;
(d) measuring real-time position and orientation of the implantable fiducial sensor and the instrument fiducial sensor in the fiducial frame of reference; 
(e[[ ]]) registering the fiducial frame of reference and the model frame of reference to a common frame of reference; [[and]]
 executing a real-time deformation algorithm when the implantable fiducial sensor is anchored within or next to the tissue mass that: (i) moves the tissue mass surface model within the common frame of reference based on the measured real-time position and orientation of the implantable fiducial sensor in the fiducial frame of reference and transformed to the common frame of reference; and (ii) moves the virtual margin surface model within the common frame of reference based on the real-time measured position and orientation of the implantable fiducial sensor in the fiducial frame of reference and transformed to the common frame of reference, and deforms the virtual margin surface model based on estimated deformation of tissue surrounding the tissue mass; and
displaying a real-time estimate of position and orientation of the surgical instrument relative to the moved and deformed virtual margin surface model based on: (i) the real-time measured position and orientation of the instrument fiducial sensor in the fiducial frame of reference and transformed to the common frame of reference; and (ii) the moved and deformed virtual margin surface model from the real-time deformation algorithm in the common frame of reference.

Amend claim 26: 
The method of claim 25, the method further comprising resecting the tissue mass.



Amend claim 27: 
The method of claim 25, wherein the anchor comprises a hook structure, the hook structure dimensioned to fit inside at least one of a delivery needle and a sheath;
wherein the at least one of the delivery needle and the sheath is configured to guide the implantable fiducial sensor and the hook structure is configured to anchor the implantable fiducial sensor within the tissue mass.

Amend claim 28:
The method of claim 25, wherein the implantable fiducial sensor is inserted into the tissue mass under real time image guidance.

Amend claim 29: 
The method of claim 25, wherein the anchor comprises a hook structure, the hook structure including a plurality of prongs and dimensioned to fit inside at least one of a delivery needle and a sheath;
wherein the at least one of the delivery needle and the sheath is configured to guide the implantable fiducial sensor and the plurality of prongs are configured to anchor the implantable fiducial sensor within the tissue mass.




Amend claim 30: 
The [[ ]]method of claim 29, wherein the hook structure further comprises a plurality of extensions extending from a tube portion of the hook structure

CANCEL claim 34

Amend claim 35: 
The method of claim 25, further comprising:
calculating a distance between the implantable fiducial sensor and the instrument fiducial sensor; and
displaying the distance between the implantable fiducial sensor and the instrument fiducial sensor on a display coupled to the surgical instrument.

CANCEL claim 36

CANCEL claim 37

Amend claim 39:
The method of claim 35, further comprising: 
; and
altering the audible signal based on the distance between the implantable fiducial sensor and the instrument fiducial sensor.

Amend claim 40:
The method of claim 35, further comprising:
emitting a visual signal on a monitor; and
altering the visual signal based on the distance between theimplantable fiducial sensor and the instrument fiducial sensor.

Amend claim 41:
The method of claim 35, further comprising:
displaying a video overlay on a monitor; and
fusing an endoscopy 
wherein the video overlay is configured to identify a position of the tissue mass and the implantable fiducial sensor.


Amend claim 47:
The system of claim 1, wherein the controller is further configured to: measure patient specific properties of the tissue mass or the surrounding tissue using a medical image acquired from one of a computed tomography (CT) system, a magnetic resonance imaging (MRI) system, or a fluoroscopic imaging system to determine the deformation of the tissue that surrounds the tissue mass[[ ]].  

Amend claim 48: 
The system of claim 1, wherein the controller is further configured to: segment the tissue mass using a medical image to create the tissue mass surface model of the tissue mass[[ ]]; and generate the virtual margin surface model based on the tissue mass surface model of the tissue. 

Amend claim 56: 
The system of claim 1, wherein the controller is further configured to: modify at least one of a 

Amend claim 57: 
The system of claim 1, wherein the controller is further configured to: assume that the tissue mass is rigid; and modify at least one of a 


Amend claim 59: 
The system of claim 1, wherein the controller is further configured to modify the virtual margin surface model based on the estimated deformation of the tissue that surrounds the tissue mass using a deformation algorithm that estimates changes that can occur to the virtual margin surface model as a result of deformations of the tissue that surrounds the tissue mass.   
Reasons for Allowance
Claims 1-8, 10-11, 13-21, 23, 25-30, 32, 35, 39-41, and 46-59 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, either alone or taken in combination, fails to disclose or render obvious:  “A system for resecting a tissue mass, the system comprising: a surgical instrument; an implantable fiducial sensor having an anchor for embedding the implantable fiducial sensor within or next to the tissue mass, the implantable fiducial sensor providing a measurable signal representing position and orientation of the implantable fiducial sensor as measured within a fiducial frame of reference; an instrument fiducial sensor coupled to the surgical instrument and providing a measurable signal representing position and orientation of the instrument fiducial sensor as measured within the fiducial frame of reference; a controller in communication with the implantable fiducial sensor and the instrument fiducial sensor, the controller being configured to: measure real-time position and orientation of the implantable fiducial sensor and the instrument fiducial sensor in the fiducial frame of reference; receive a tissue mass surface model of the tissue mass, wherein the tissue mass surface model is defined within a model frame of reference; receive a virtual margin surface model of a desired virtual margin surrounding the tissue mass surface model of the tissue mass, wherein the virtual margin 
Regarding claim 25, the prior art of record, either alone or taken in combination, fails to disclose or render obvious:  “A method for resection of a tissue mass inside a patient, the method comprising: (a) embedding an implantable fiducial sensor having an anchor within or next to the tissue mass, the implantable fiducial sensor providing a measurable signal representing position and orientation of the implantable fiducial sensor as measured within a fiducial frame of reference; (b) receiving a tissue mass surface model of the tissue mass and a virtual margin surface model of a desired virtual margin surrounding the tissue mass surface model of the tissue mass, wherein the tissue mass surface model and the virtual margin surface model are defined 
The closest prior art of record is identified as: US PGPUB: 2003/0192557 to Krag et al (of record) and US PGPUB: 2011/0251607 to Kruecker et al (of record). 
Krag discloses a system for resecting a tissue mass comprising a sensor on a surgical instrument and a sensor on the target tissue mass. The system determines the resection margin based on the location of the first and second sensors (Fig. 21-22; [0159]). While Krag determines the margin, Krag does not explicitly disclose executing an algorithm that generates a surface model based on the estimated deformation of the tissue surrounding the tissue mass and deforming the virtual margin surface model based on estimated deformation of tissue surrounding the tissue mass.  Kruecker discloses utilizing feedback in order to detect changes in the target margin based on patient motion and updating the size, shape, and location of the target margin based on this motion ([0036]-[0037]). However, Krag and Kruecker fail to disclose moving the virtual margin surface model within a common frame of reference based on real-time measured position and orientation of the implantable fiducial sensor in the fiducial frame of reference as required by claims 1 and 25. It is further noted that while Krag and Kruecker contemplate determining a resection margin, which is updated based on received feedback due to patient motion, Krag and Kruecker fail to disclose a surface model of the tissue mass (note [0058] of the instant specification defines “surface model” as created from segmented images). At most these systems discloses using imagery (e.g. CT, MRI, ultrasound) to monitor the target tissue mass. Even further, Krag and Kruecker fail to disclose receiving a virtual margin surface model of a desired virtual margin surrounding the tissue mass surface model of the tissue mass, defined in a frame of reference and displaying the estimate of position of the surgical instrument relative to the deformed virtual surface model as required by claims 1 and 25. At most, Krag discloses monitoring the position and location of the surgical instrument and displaying the location, but does not disclose determining any deformation with regards to the tissue; and Kruecker discloses updating a margin based on received feedback, but does not disclose this . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794